                 Case 1:18-cv-00461-SAG Document 52-7 Filed 01/31/20 Page 1 of 2

Ashton Zylstra

From:                              Cary Hansel
Sent:                              Friday, January 3, 2020 1:38 PM
To:                                John Fredrickson -DGS-
Cc:                                Robert McFarland -DGS-; Ashton Zylstra; Tiana Boardman
Subject:                           RE: Hulbert v. Sgt. Pope


John, you have expressed similar views about other depositions which turned out to be very enlightening.

You also refused to support our attempts to depose the Lt. Governor, who could obviously help shed light on the
situation.

As a result, we will take the depositions of all three officers on the dates you have provided.

Please let us know whether you will accept service of the deposition notices and subpoenas.

Thanks,

Cary


-----Original Message-----
From: John Fredrickson -DGS- [mailto:john.fredrickson@maryland.gov]
Sent: Friday, January 3, 2020 1:34 PM
To: Cary Hansel <Cary@hansellaw.com>
Cc: Robert McFarland -DGS- <robert.mcfarland@maryland.gov>
Subject: Re: Hulbert v. Sgt. Pope

Cary: Both have been and are assigned to the Lt. Gov's detail. Their primary assignment is the Lt. Gov's detail and has
been for at least 2 years. Neither Sgt. Shusko nor Tfc. Walder recalls working on 2/5/18 and neither recalls contacting
the Mansion about placing an MCP officer at Lawyers' Mall. One other officer, Sgt. DeCerbo, was assigned to the Lt.
Gov's detail in 2018 on only 4 -5 days and she does not have any recollection of working on 2/5/18 or contacting the
Mansion about MCP. Therefore, my view is that deposing these officers would be a waste of time and money.


John C. Fredrickson
Assistant Attorney General
Maryland Department of General Services
300 W. Preston Street, Room 608
Baltimore, Maryland 21201
Telephone Number: (410) 767-1825



On Fri, Jan 3, 2020 at 12:56 PM Cary Hansel <Cary@hansellaw.com> wrote:
>
> Are these the same officers your investigation revealed were working with the Lt. Gov. when the call was made?
>
> -----Original Message-----
                                                                                                  Exhibit F
                                                             1
                Case 1:18-cv-00461-SAG Document 52-7 Filed 01/31/20 Page 2 of 2
> From: John Fredrickson -DGS- [mailto:john.fredrickson@maryland.gov]
> Sent: Friday, January 3, 2020 12:55 PM
> To: Cary Hansel <Cary@hansellaw.com>
> Cc: Robert McFarland -DGS- <robert.mcfarland@maryland.gov>; Tiana
> Boardman <info@hansellaw.com>
> Subject: Hulbert v. Sgt. Pope
>
> Cary: The officers mentioned by Cpl. Bitter (Sgt. Shusko and Tfc.
> Walder) can be available for deposition on 1/13 or 14. Please let me know your preference.
>
> Best,
>
>
> John C. Fredrickson
> Assistant Attorney General
> Maryland Department of General Services
> 300 W. Preston Street, Room 608
> Baltimore, Maryland 21201
> Telephone Number: (410) 767-1825




                                                          2
